Citation Nr: 0001503	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-42 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of the left hand and left arm as the result of 
Department of Veterans Affairs (VA) surgery in December 1994.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
VA Regional Office (RO) in Detroit, Michigan, which denied 
the benefit sought on appeal. 

The Board remanded this case to the RO in September 1998 for 
additional development, including a VA examination and 
medical opinions.  That development has been completed and 
the case returned to the Board for appellate consideration. 


FINDING OF FACT

The veteran currently suffers from disability of the left 
hand and left arm as the result of anesthesia administered at 
the time of VA surgical treatment in December 1994.  


CONCLUSION OF LAW

Entitlement to compensation for disability of the left hand 
and left arm as the result of VA surgery in December 1994 is 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.358, 3.800 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he suffers additional disability of 
the left arm and hand as the result of surgery by VA in 
December 1994.  In a letter dated October 18, 1995, the 
veteran wrote that, prior to VA surgery on December 6, 1994 
for removal of a cyst, his left hand was fully functional, 
and that, two weeks after the operation, he had pain in the 
left arm and hand.  He contends that, though the pain 
subsided, he still has numbness, stiffness, and weakness of 
the left hand and index finger, as well as the left arm.  He 
contends that a nerve was damaged at the time of the VA 
surgery.  The claims file includes medical evidence of a 
current disability and a medical opinion suggesting a link 
between the current disability and the VA surgical procedure.  
The Board therefore finds the claim to be well grounded.  See 
38 U.S.C.A. § 5107(a); See generally Jones v. West, 12 Vet. 
App. 460 (1999); see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Further, in view of the RO's development of the 
medical record, the Board finds that the duty to assist the 
veteran has been met.  See 38 U.S.C.A. § 5107(a). 

Before turning to the merits, the Board first observes that 
applicable law provides that when a veteran suffers 
additional disability or death as the result of hospital 
care, medical or surgical treatment, an examination, or 
vocational rehabilitation training furnished by VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service 
connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For 
purposes of this case, the Board also notes that, for claims 
such as this one, filed prior to October 1, 1997, a claimant 
is not required to show fault or negligence in medical 
treatment.  See generally Brown v. Gardner, 115 S.Ct. 552 
(1994). 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

The veteran underwent surgery in December 1994 at a VA 
Medical Center.  The veteran's pre-surgical diagnosis was of 
a ganglion cyst on the left palm, near the left index finger, 
and of a lipoma on the left arm.  According to a VA treatment 
record entry dated December 12, 1994, the veteran had pre-
surgical complaints of numbness on the radial side of the 
left index finger.  The same entry also records that the 
veteran and the surgeon discussed the upcoming surgery and 
possible injury to the digital nerve and prolonged numbness 
in the left index finger.  The procedure included a brachial 
plexus block, to which the veteran consented.

A December 1994 operative report indicates that the mass on 
the veteran's left hand was not a ganglion cyst but was a 
hemangioma, which was confirmed by a pathology report, and 
which was excised.  The mass on the veteran's left arm was 
diagnosed, and confirmed as, a lipoma.  

On December 27, 1995, the veteran complained of pain in the 
left upper extremity which lasted for about three months and 
then became mild.  Subsequent statements of the veteran, and 
a lay statement from his daughter, reflect that the veteran 
had did not experience symptoms of pain, numbness, or 
weakness in the left hand or arm prior to the December 1994 
surgery, but did experience these symptoms, as well as pain, 
after the surgery, though the pain later subsided.    

The Board, in the September 1998 REMAND, found that there was 
no medical opinion of record to support a conclusion that the 
veteran's post-operative complaints were the necessary 
consequences of the December 1994 surgery.  Upon REMAND, the 
veteran submitted medical treatise evidence for the 
proposition that permanent neurologic injury following 
axillary block anesthesia is a devastating complication, 
including pain, weakness, paresthesias and denervation, and a 
claw hand.  He also submitted an unidentified excerpt from a 
computer medical library, which included that, though there 
was no definite etiology established for neuralgic 
amyotrophy, the precipitating factors include recent surgery.  

With regard to medical treatise evidence, the United States 
Court of Appeals for Veterans Claims has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Sacks v. West, 11 
Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 
509 (1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999). 

At a January 1999 VA peripheral nerves examination, the 
veteran complained of constant pain in the left index finger 
and mild pain in the left arm, left wrist pain which radiated 
up the left forearm to the axilla, weakness of the left hand 
grip, and numbness of digits one, two, and three of the left 
hand.  The resulting diagnosis was status post removal of 
lipoma proximal to the left index finger.  The VA examiner 
offered the opinion that the EMG supported the possibility of 
brachial plexopathy related to anesthesia given at the time 
of surgery.  A January 1999 VA hand examination resulted in 
the diagnosis of residual of surgical procedure left upper 
limb.  The examiner noted that EMG study suggested 
involvement of part of the brachial plexus.  He offered the 
opinion that it was more than likely that the present 
symptomatology of the left arm was related to anesthesia 
(axillary block) given for the December 1994 VA surgery.  

Based on this evidence, which includes credible reporting of 
increased post-surgical symptomatology, favorable VA medical 
opinions relating the current left hand and arm 
symptomatology to service, and supporting medical treatise 
evidence, the Board finds that the weight of the evidence is 
in favor of the veteran's claim for compensation under 38 
U.S.C.A. § 1151 for disability of the left hand and left arm 
as the result of VA surgery in December 1994.  


ORDER

Compensation for disability of the left hand and left arm as 
the result of VA surgery in December 1994 is granted. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

